 

[logo2.jpg]

 

FORM OF

 

EWELLNESS CORPORATION AND MILLENIUM HEALTHCARE, INC.

 

SUPPLY AND DISTRIBUTION AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into effective as of May
24, 2013 (the “Effective Date”) by and between:

 

A. eWellness Corporation (“EWC” and or “EWC”), a EWC organized under the laws of
Nevada , principal place of business at 2360 Corporate Circle, Suite 400,
Henderson Nevada 89074-7722 and

 

B. Millennium Healthcare, Inc., (“MHI”), a Delaware corporation having an
address at [  ].

 

Each may be referred to herein as a “Party” or, collectively, the “Parties.”

 

ARTICLE 1

 

DEFINITIONS

 

“Effective Date” shall have the meaning set forth m the introductory paragraph
of this Agreement.

 

“EWC Products” are those Distance Monitoring Physical Therapy (“DMpt”) Programs
that are listed in and are attached hereto as Exhibit A, as may be amended from
time to time, and all improvements thereto. EWC is under no obligation to
include new technologies or platforms developed after the effective date of this
agreement.

 

“EWC Products Territory” shall mean the 14 states that include: Maine, New
Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey,
Delaware Maryland, Virginia, North Carolina, Georgia and Florida.

 

MHI may request that the EWC DMpt program can be offered by MHI in other states
at the discretion of both EWC and MHI.

 

“EWC Shares” shall mean the shares of EWC’s restricted common stock referred to
in Section 2.4 of this Agreement.

 

ARTICLE 2

 

SUPPLY AND DISRTIBUTION AGREEMENT

 

Supply and Distribution Agreement. EWC hereby enters into a Supply and
Distribution agreement with MHI for EWC’s Product(s) for use as described in
Exhibit A in the assigned EWC Products Territory. Subject to the terms and
conditions set forth herein, EWC grants to MHI, and MHI hereby accepts, a
limited, transferable right to use its best efforts as one of EWC’s partners to
promote and use the EWC’s DMpt programs.

 

 1

 

 

Use of Trademarks.

 

Ownership. MHI recognizes the validity of EWC’s trademarks and trade name
(collectively “Trademarks”), acknowledges that the same are the property of EWC,
and agrees that MHI owns no interest in, and agrees not to infringe upon, harm
or contest the rights of EWC to its Trademarks. MHI will not take any action in
derogation of EWC’s rights to its Trademarks.

 

Use of Trademarks and Trade Names. So long as this Agreement is in effect, MHI
shall have the right to use EWC’s Trademarks or trade names solely in connection
with its activities hereunder. MHI’s use shall be limited to EWC Products and
marketing material provided by EWC and pre-approved sales and marketing material
produced by MHI. MHI shall not use any of EWC’s Trademarks, except in connection
with its distribution of EWC Products under the terms of this Agreement.

 

Termination. MHI agrees that upon termination of this Agreement for any reason
it will discontinue the use of and destroy or return as directed by EWC, any
samples and materials as well as advertising, or other materials bearing any of
EWC’s Trademarks.

 

Packaging. Any packaging shall comply with the rules and regulations of any
regulatory body having jurisdiction over such packaging.

 

Back End Customer Support. EWC shall provide the following support to MHI:

 

EWC representatives will be available to provide support to MHI technical
service representatives within 12 to 48 hours.

 

Equity Earn In.

 

2.4.l The EWC hereby agrees that for every $100,000.00 of in revenue from MHI’s
for the services provided hereunder for EWC’s DMpt program, it will issue
110,000 shares of EWC Shares to MHI, up to a maximum amount of 1.1 million EWC
Shares, which amount represents a total of ten (10%) of the current anticipated
issued and outstanding (11 million shares of common stock) common stock of the
EWC at the date of this Agreement. This number will be adjusted in the case of a
reverse splits, so that the current value received is continued under a lower
number of shares outstanding.

 

MHI agrees that it is acquiring the EWC Shares for its own account for
investment purposes only and not with an intention to resell or distribute such
shares.

 

MHI agrees that the EWC Shares are restricted securities as defined in Rule
144(a)(3) promulgated under the Securities Act of 1933, as amended (the “Act”),
and, as such, may not be resold or transferred except pursuant to an effective
registration statement filed under the Act or an exemption from the registration
requirements of the Act. EWC shall have the right to request an opinion letter
reasonably acceptable to its counsel in the case of a sale or transfer not made
pursuant to an effective registration statement

 

 2

 

 

ARTICLE 3

 

PRODUCT SUPPLY AND MIN™UM PURCHASE REQUIREMENTS

 

3.1 Agreement to Supply and Pricing. EWC agrees to provide the EWC DMpt program
identified in Exhibit A hereto attached to MHI for Distance Monitored Physical
Therapy services within terms of this Agreement. EWC agrees to pay the MHI for
promoting EWC’s PT Evaluations, Re evaluations and Physical tests and any other
services provided by EWC and or its personnel that would be performed by EWC
staff and or EWC online distance monitored offerings. These services will be
bill for insurance reimbursement by EWC for all evaluations testing and the
24-week On-line Exercise Programs. MHI will charge EWC a fixed billing fee for
any services provided.

 

Quality Control. The EWC shall at all times provide their DMpt program in
conformity with good practices of the physical therapy industry in the United
States, which shall be no lower than such standards as are customary for the
EWC’s other customers obtaining comparable products or services.

 

Compliance. The DMpt program provided hereunder shall conform to and be in
compliance with all applicable laws and regulations, be free from defect, claim,
encumbrance or lien, and fit for the particular purpose and use intended by EWC
patients. The EWC represents and expressly warrants that it has and shall at all
times throughout the term of this Agreement has, whether by right, title or
interest, including by license or otherwise, the intellectual property rights
that are required to use, manufacture, market, offer to sell, sell, import and
export the DMpt program in accordance with the terms of this Agreement and that
neither this Agreement nor the act of any party pursuant hereto shall infringe
any third party rights. The EWC further warrants that it shall comply with all
applicable laws and regulations with respect to the provisioning of the MDpt
program to MHI, and any Product sold and delivered by the EWC to MHI will be
suitable for sale to its customers and that the DMpt program provided hereunder
may be lawfully sold to the end users in the United States of America.

 

Conditions of Sale. These terms and conditions govern all sales and shipments by
EWC and EWC hereby gives notice of refusal to honor any different or additional
terms and conditions, except for such as may be expressly accepted by EWC in
writing.

 

Limited Warranty. EWC warrants that the MDpt program is sold by it will be free
of defects in workmanship or material for one (1) year as of the date of
shipment to MHI. Should the EWC Products upon delivery fail to conform to this
warranty, EWC shall, upon prompt written notice from MHI, correct such
non-conformity either by replacement or by refund of the purchase price, at
EWC’s option in its sole discretion. Return of EWC Products to EWC pursuant to
this paragraph shall be at EWC’s risk and expense. THE FOREGOING WARRANTY IS IN
LIEU OF ALL OTHER WARRANTIES OF QUALITY WHETHER WRITTEN, ORAL, OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

The foregoing limited warranty shall not apply to any EWC DMpt program product
or part (a) which has been improperly altered, (b) subjected to misuse,
misapplication, negligence or accident, or (c) used in a manner contrary to
EWC’s directions, or (d) t provided or for which the design was stipulated by
MHI.

 

Limitation of liability. Whether on account of any alleged breach of this
agreement or defects claimed for EWC products furnished hereunder, delays in
delivery or any other claim based upon or with respect to such EWC products, in
no event shall EWC be liable to MHI for special, indirect, incidental or
consequential damages including, but not limited to, loss of profits or revenue,
loss of use of products or facilities or services, downtime cost, or claims of
customers of the MHI for such other damages. EWC’s liability on any claim
whether in contract, tort (including negligence) warranty, strict liability, or
otherwise for any loss or damage arising out of, connected with, or from the
design, manufacture, sale, delivery, resale. Repair, replacement , installation,
or use of any product or part covered by or furnished under this contract shall
in no case exceed the purchase price allocable to the EWC Product or part
thereof which gives rise to the claim. All causes of action against EWC arising
out of or relating to this contract or the performance hereof shall expire
unless brought within one (1) year of the time of accrual thereof.

 

 3

 

 

ARTICLE 4

 

RENEW AL PRICES AND PAYMENT

 

Payment Terms. All DMpt program billing, based upon actual insurance
reimbursements received by EWC from a patient and or their insurance company,
shall pay MHI for any of its associated billing fees for the services provided
for within 5 business days of receipt of such funds.

 

Taxes and Duties. MHI agrees to pay, and to indemnify and hold EWC harmless
from, any and all of the following : sales, use or privilege taxes, excise or
similar taxes, value added taxes, import and export taxes, duties, or
assessments and any other related charged levied by any jurisdiction pertaining
to the EWC DMpt program services, other than taxes computed on the net income of
EWC. If EWC agrees to advance or pay any of such taxes or charges. MHI agrees to
reimburse EWC for same within thirty (30) days or presentation of billing
statements for such taxes or charges.

 

Recalls or Corrective Actions. MHI shall fully cooperate with EWC in any
decision by EWC with respect to EWC DMpt program, to recall, retrieve and/or
replace its program. All costs and expenses associated with such recalls and
corrective actions shall be borne solely by EWC.

 

No Alteration. Each party shall not remove, obliterate, or in any other manner
affect, any trademark, trade name, certification mark, testing seal, means of
identification, instructional or safety warning, or other marking of the other,
whether affixed to the EWC DMpt program materials or otherwise. MHI shall not
make any changes in the literature, warnings, labels or advertising under which
EWC prescribes that the EWC ’s DMpt program is to be sold without EWC’s prior
written authorization, and EWC shall deliver to MHI all such literature,
warning, labels and materials to be provided by MHI to its customers.

 

ARTICLE 5

 

INDEMNIFICATION

 

Indemnification.

 

The EWC agrees to indemnify and hold MHI, its managers, members, officers, and
employees (collectively, “MHI Indemnified Parties”; each, a “MHI Indemnified
Party”) harmless from and against any and all costs, losses, liabilities,
damages, claims or expenses (including without limitation reasonable attorney’s
fees and expenses) (collectively, “Losses”) incurred by an Indemnified Party
arising out of, related to, occasioned by or attributable to: (i) any claims
made against a MHI Indemnified Party related to any of the Products sold,
marketed or distributed by MHI; (i i) any breach by the EWC or any of its
directors, officers, employees or agents of any representation, warranty or
covenant made by the EWC herein; or (iii) the gross negligence or willful
misconduct on the part of the EWC, or any of its directors, officers, employees
or agent s in its/their performance of this Agreement. Notwithstanding anything
herein to the contrary, the foregoing indemnity will not apply to Losses to the
extent that such Losses have resulted from the w willful misconduct, bad faith,
fraud or gross negligence of or breach of this Agreement by, a MHI Indemnified
Party.

 

 4

 

 

MHI shall indemnify and hold the EWC and its directors, officers, employees and
shareholders (collectively, “EWC Indemnified Parties”; each, a “EWC Indemnified
Party”) harmless from any Losses incurred by a EWC Indemnified Party arising out
of, related to, occasioned by or attributable to: (i) any breach by MHI or any
of its managers, members, officers or employees of any representation, warranty
or covenant made by MHI herein; or (ii) the gross negligence or willful
misconduct on the part of MHI, or any of its managers, members, officers or
employees in its/their performance of this Agreement. Notwithstanding anything
herein to the contrary, the foregoing indemnity will not apply to Losses to the
extent that such Losses have resulted from the willful misconduct, bad faith,
fraud or gross negligence of, or breach of this Agreement by, a EWC Indemnified
Party.

 

ARTICLE 6

 

TERM AND TERMINATION

 

7.1 Term. This Agreement shall become effective as of the Effective Date, and
unless earlier terminated in accordance with any provision hereof, shall remain
in force and effect for a period of 25 years (Twenty Five). Unless this
Agreement has been terminated as provided herein, this Agreement will be renewed
annually thereafter unless otherwise terminated by the parties in accordance
with its terms.

 

Other Rights of Termination. The EWC may terminate this Agreement by giving
written notice to MHI of such termination upon the occurrence of any of the
following events:

 

any material breach of this Agreement by MHI or EWC;

 

dissolution of MHI or EWC for any reason;

 

if MHI shall be restrained, prevented or hindered for a continuous period of
sixty (60) days from transacting a substantial part of its business by reason of
a judgment, decree, order, rule or regulation of any court, or of any
administrative or governmental authority or agency; or

 

if MHI and or the EWC shall become subject to any action or proceeding in the
nature of a bankruptcy proceeding under United States or other law or shall make
an arrangement with its creditors, or shall make an assignment for the benefit
of its creditors, or a receiver, custodian, trustee, liquidator or comparable
officer shall be appointed for MHI and or the EWC or its businesses.

 

MHI may terminate this Agreement at any time by giving 30-day written notice to
the EWC. Such termination shall not relieve MHI from the requirement to make the
payments under Section 3.3 above.

 

Effect of Termination. Upon any expiration or termination of this Agreement:

 

Neither party shall thereby be discharged from any liability or obligation to
the other party which became due or payable prior to the effective date of such
expiration or termination;

 

Those Sections of this Agreement which by their nature extend beyond
termination, including but not limited to those in Articles 6
(“Indemnification”) and 9 (“General Provisions”) shall continue;

 

 5

 

 

MHI’s appointment as an authorized regional lab partner of EWC as more fully set
forth herein shall immediately terminate, and MHI shall immediately cease any
representations that it is an authorized regional lab partner ;

 

MHI will, upon request by EWC, transfer to EWC any product registrations,
licenses or permits or other similar items which may have been obtained in the
name of MHI, or jointly in the name of EWC and MHI, pursuant to this Agreement;
and

 

The payment date of all monies due to one party by the other party shall
automatically be accelerated so that they shall become due and payable on the
effective date of expiration or termination.

 

ARTICLE 7

 

GENERAL PROVISIONS

 

Assignment. This Agreement shall be binding upon and shall inure to the benefit
of the parties and their permitted successors and assigns, and shall be
assignable by MHI to any of it’s affiliates or subsidiaries. This Agreement may
be assigned if, MHI is acquired by another entity.

 

Governing Law. This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New York, without
regard to its conflicts of laws principles. Each party hereby irrevocably and
unconditionally consents and agrees that all actions, suits or other proceedings
arising under or in connection with this Agreement shall be tried and litigated
in state or federal courts located in the county of Nassau in the State of New
York, which courts shall have exclusive jurisdiction to hear and determine any
and all claims, controversies and disputes arising out of or related to this
Agreement and each party hereto waives any objection it may have now or
hereafter have to venue or to convenience of forum.

 

Amendment. This Agreement may be amended or supplemented only by a writing that
refers explicitly to this Agreement and that is signed on behalf of both
parties.

 

Waiver. No waiver will be implied from conduct or failure to enforce rights. No
waiver will be effective unless in writing signed on behalf of the party against
whom the waiver is asserted.

 

Force Majeure. Neither party will have the right to claim damages or to
terminate this Agreement as a result of the other party’s failure or delay in
performance due to circumstances beyond its reasonable control (except for
obligations relating to fees payable under this Agreement) including, but not
limited to, labor disputes, strikes, lockouts, shortages of or inability to
manufacture or obtain the EWC Products hereunder, labor, energy, components ,
raw materials or supplies, war, riot, insurrection, epidemic, acts of God, or
governmental action not the fault of the nonperforming party.

 

Severability. If any provision of this Agreement is held unenforceable or
invalid by a court of competent jurisdiction , such unenforceability or
invalidity shall not render this Agreement unenforceable or invalid as a whole.
Rather, such provision shall be stricken from this Agreement and the remaining
provisions shall be fully enforceable.

 

Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement. Any executed signature page delivered by
facsimile transmission shall be binding to the same extent as an original
executed signature page, without regard to any agreement subject to the terms
hereof or any amendment thereto.

 

 6

 

 

Notices. All notices shall be in writing and shall be by personal delivery, or
by certified or registered mail, return receipt requested, and deemed given upon
personal delivery, or five (5) days after deposit in the mail. Notices shall be
sent to the addresses set forth below or such other address as either party may
specify in writing:

 

MHI:

 

[  ]

Millennium Healthcare, Inc.

[  ]

 

EWC:

 

Darwin Fogt, MPT

President & CEO

EWellness Corporation

2360 Corporate Circle, Suite 400

Henerson, Nevada 89074-7722

 

With a copies to:

 

Hunter Taubman Weiss

17 State Street, Floor 20

New York, NY 10004

P: 917-512-0848

F: 212-202-6380

Attention: Louis E. Taubman, Esq.

E-Mail: ltaubman@htwlaw.com

 

[  ]

 

Relationship of Parties; Use of Names. The parties to this Agreement are
independent contractors. Neither party has authority to bind the other or to
incur any obligation on the other party’s behalf. Neither party will use the
name of the other party except as necessary to comply with any applicable
regulations.

 

 7

 

 

Confidentiality. The parties to this Agreement respect the confidentiality of
its contractual relationships. Each party agrees to not disclose any
confidential information received from the other party in connection with this
Agreement to any third party unless (i) such disclosure is approved in writing
by the non-disclosing party or (ii) such disclosure is required by law or
governmental regulation and the party requested to disclose such information has
notified the other party in advance in writing. Neither party shall have any
obligation with respect to the confidential information of the other party if
(i) at the time of receipt, such information is in the public domain or
subsequently enters the public domain without fault of the receiving party, (ii)
at the time of receipt, the information was already known to the receiving party
as evidenced by appropriate written records, (iii) such information becomes
available to the receiving party from a bona-fide third-party source other than
the disclosing party provided that such third-party source is not bound to any
confidentiality obligations to the disclosing party; and (iv) such information
is independently developed by the receiving party, as documented by appropriate
written records. Upon termination or expiration of this Agreement, the receiving
party shall cease all use of the other party’s confidential information and, if
requested, return all confidential information received. The obligations set
forth in this Section 9.9 shall continue beyond the termination or expiration of
this Agreement, and for so long as either party possesses confidential
information of the other party.

 

Arbitration. Any disputes arising under this Agreement will be submitted to
binding arbitration through the American Arbitration Association. Each party
shall select one arbitrator and the two arbitrators so selected shall select a
third arbitrator so that the three arbitrators shall govern the arbitration
process and issue decisions that shall be binding upon the parties. Any such
arbitration shall take place at a location agreed to by both parties at the time
of arbitration.

 

Legal Fees. In the event of any legal action, arbitration or other proceeding
arising out of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred therein, in addition to any
other relief to which it may be entitled.

 

Entire Agreement. This Agreement, including all exhibits to this Agreement,
which are hereby incorporated by reference, represents the entire agreement
between the parties relating to its subject matter and supersedes all prior
representations, discussions, negotiations and agreements, whether written or
oral.

 

Authority to Execute; Counterparts. Each of the undersigned represents and
warrants that he/she has the right, legal capacity and authority to enter into
this Agreement and that the execution of this Agreement has been authorized by
the party on whose behalf the undersigned is executing this Agreement. This
Agreement may be signed in counterparts which taken together shall constitute
one document.

 

Millennium Healthcare Solutions, Inc.

 

eWellness Corpoartion

 

 8

 

 

EXHIBIT A

 

THE DMpt Program

 

CREATING A PARTNERSIDP TO PROVIDE DISTANCE MONITORED PHYSICAL THERAPY

 

eWellness Corporation is a privately held Nevada corporation that provides
Distance Monitored Physical Therapy Programs to diabetic and health challenged
patients, through contracted physician practices and healthcare systems. EWC’s
plan is to become the new “Go-To” physical therapy solution in the national
diabetes and obesity epidemic.

 

eWELLNESS DISTANCE MONITORED PHYSICAL THERAPY PROGRAM

 

The eWellness Distance Monitored Physical Therapy (“DMpt”) program, including:
design, testing, exercise intervention, follow-up, and exercise demonstration,
has been developed by accomplished Los Angeles based physical therapist Darwin
Fogt. Mr. Fogt has extensive experience and education working with diverse
populations from professional athletes to morbidly obese. He understands the
most beneficial exercise prescription to achieve optimal results and is able to
motivate all patient types to stay consistent in working toward their goals.
Additionally, his methods have proven effective and safe as he demonstrates
exercises with attention to proper form to avoid injury.

 

Fogt has established himself as a national leader in his field and has
successfully implemented progressive solutions to delivering physical therapy.
He has bridged the gap between physical therapy and fitness by opening Evolution
Fitness, which uses licensed physical therapists to teach high intensity circuit
training fitness classes. He also founded the first exclusive prenatal and
postnatal physical therapy clinic in the country. Mr. Fogt is a leader in
advancing the profession to incorporate research-based methods and focus on, not
only rehabilitation but also wellness, functional fitness, performance, and
prevention. He is able to recognize that the national healthcare structure
(federal and private insurance) is moving toward a model of prevention.

 

TRACKABLE PHYSICAL THERAPY

 

The exercise DMpt prescription and instruction will be delivered with a series
of on-line videos easily accessed by each patient on the internet. Each video
will be 30 minutes in length with exercises, which will specifically address the
common impairments associated with diabetes and/or obesity.

 

Exercise programs will be able to be performed within each patient’s own home or
work location without requiring standard gym equipment.

 

Each patient will be required to log in to the system, Upon conclusion of the
prescribed exercise prescription, each successful patient shall be given the
option of continuing to have access to the library of videos for continued
independent progression for a nominal fee.

 

New video content with exercises specifically designed for the assigned
population prescribed and demonstrated by a licensed physical therapist will be
shot to maintain interest in the exercises among the viewing audience with
monitoring performed automatically to ensure their compliance.

 

Each patient will be required to follow up with their referring physician at
designated intervals and metrics such as blood pressure, blood sugars, BMI, etc.
will be recorded to ensure success of the program.

 

 9

 

 

TRACKABLE VIDEO EXERCISE PROGRAM

 

The ON-LINE DMpt video content will include all aspects of wellness preventative
care to ensure the best results: cardiovascular training, resistance training,
flexibility, and balance and stabilization.

 

Research studies on all the four distinct impairment have proven efficacious.
Each video will integrate each of the four components to guarantee a
comprehensive approach to the wellness program, but each video will specifically
highlight one of the four components.

 

All of our DMpt video content will be fully mobile application compliant and are
also available on all Desktops, Tablets, PC’s and MAC computers and devises.

 

Multiple DMpt exercise videos will be shot to improve adherence to the program
and limit redundancy for the patients. Recognizable athletes and celebrities
shall be recruited to participate as subjects in the videos to improve interest
for the patients and improve compliance.

 

SPECIFIC VIDEO PROGRAMS

 

Each MHC patient would receive a prescription for a series of three 8-week DMpt
courses (24 weeks) in total of physical therapy and exercise that is provided by
viewing on-line programs produced by EWC where the patient can do these
exercises and stretching on their own at least 3-days per week for at least 30
minutes. There would be a total of 8 videos in each DMpt series.

 

The DMpt videos can be watched on a smart phone, I-pad or desktop. In order to
view the videos the patient would log onto the EWC web-site and would directed
to watch the appropriate video in sequence. As they are logged-in, EWC will be
able to monitor how often and if the entire video session was viewed. This data
would be captured and every week would be sent the prescribing MHC physician and
EWC physical therapist (“PT”) for review.

 

If the patient is not viewing the videos, then the prescribing MHC physician
and/or the EWC PT would reach out to the patient by telephone and/or e-mail to
encourage the patient to keep up their physical fitness regime. After each
series the patient returns for an office visit to MHC for blood tests, blood
pressure and weight management checkup as well as a follow-up visit with the
physical therapist for assessment of patient’s progress toward established
goals.

 

These DMpt videos can be watched so that a lot of the instruction and perhaps
even biofeedback can be done while walking and being outside and/or at your
office desk.

 

EXERCISE PATIENT KITS

 

Each patient shall be provided a home exercise tool kit, which will includes: an
inflatable exercise ball, a hand pump, a yoga mat, a yoga strap, and varying
levels of resistance bands.

 

Each of the DMpt exercise videos will include exercises that incorporate the
items given in the tool kit. By using a bare minimum of equipment, patients
should be able to participate more easily at home or at their workplace. The
estimated cost of the Exercise patient kit is $49.99, this amount will be
refundable to the patient if they complete the program.

 

Yoga Mats

Yoga Straps

Exercise Ball

 

 10

 

 

Exercise Bands: (each patient would get 3 various resist bands)

Pump

 

UP HEALTH MONITORING BANDS

 

In conjunction with the video program each patient would also receive UP Jawbone
Health Monitor band. https ://jawbone.com/up #system. Track every move,
including to distance, calories burned, active time, sleep time and quality, and
activity intensity. The Jawbone has a price of $99.99 per unit, this amount will
be refundable to the patient if they complete the program.

 

UP™ is a system that takes a holistic approach to a healthy lifestyle. The
wristband tracks your movement and sleep in the background. The app displays
your data, lets you add things like meals and mood, and delivers insights that
keep you moving forward.

 

UP was designed to fit seamlessly in people’s lives. Real life. It’s a
thoughtful combination of engineering and design, custom-made for how we live.
UP is both flexible and strong. Sometimes UP needs to slide smoothly under
sleeves or bend to accommodate an active lifestyle. Other times it has to be
strong enough to stand up to a snowball fight without a problem (or more likely,
a few thousand showers). Day and night, UP is right there with you.

 

iBGSTAR (For Diabetic Patients Only)

 

In addition to Jawbone monitoring system and access to exercise videos, patients
will receive an iBGStar blood glucose monitoring system. Data from
self-monitoring will be captured and monitored throughout the program.

 

The innovative iBGStar® is the first blood glucose meter that can be used on its
own or connected directly to an Apple iPhone® or iPod touch® to easily display,
manage and communicate your diabetes information. The iBGStar meets today’s
industry standards for accuracy.

 

BGStar is anticipated to be reimbursable through insurance submittal with
physician prescription, with a cost of $29.99.

 

PATIENT BILLING

 

Billing & Reimbursement Cycles: We anticipate that EWC will submit bills to
their patients insurance companies on a daily basis. MHI will charge EWC a fixed
billing fee for any services provided.

 

PT Evaluations, Re-evaluations and Physical tests would be performed by EWC
staff that will be located at selected MHC facilities, affiliated physician
offices and non-affiliated physician offices..

 

FOLLOW-ON PROGRAM

 

Upon conclusion of the prescribed exercise prescription, each successful patient
shall be given the option of continuing to have access to the library of videos
for continued independent progression for a nominal fee of $29.99 for a one-year
program extension.

 

New video content with exercises specifically designed for the assigned
population prescribed and demonstrated by a licensed physical therapist will be
shot to maintain interest in the exercises among the viewing audience.

 

 11

 

 